DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application no. 17/191,857 for an EXTERNALLY MOUNTED COMPONENT OF A MOTOR VEHICLE, filed on 3/4/2021.  Claims 1-10 are pending.
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schutz (U.S. Pat. 9,457,733).
Regarding claim 1, Schutz teaches an externally mounted component of a motor vehicle, comprising: a receiving space configured to receive a camera device or an electronic sensor device, at least one outer opening (16) shaped to enable insertion of a lens of the camera device or an outer section of the electronic sensor device, and a closure mechanism configured to close the outer opening, the closure mechanism having a blind cover shaped to be inserted at least partially, with positive engagement, in the outer opening, and a connector configured to connect, non-detachably or detachably, the blind cover to the externally mounted component.

[AltContent: textbox (connector)][AltContent: textbox (blind cover)]
    PNG
    media_image1.png
    375
    458
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: arrow]
[AltContent: textbox (outer opening)]
[AltContent: arrow]
[AltContent: textbox (receiving space)]
[AltContent: arrow]

[AltContent: arrow]


[AltContent: textbox (camera device)]




Regarding claim 2, Schutz teaches the component of claim 1, wherein the blind cover and the connector are molded onto the externally mounted component [The Examiner notes that the term “molded” is not given any patentable weight since the claims are drawn to an apparatus, and not a method].
Regarding claim 6, Schutz teaches the component of claim 1, wherein the blind cover is of self-latching design.
Regarding claim 8, Schutz teaches the component of claim 1, wherein the blind cover is of externally latched design.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schutz (U.S. Pat. 9,457,733) in view of Naik et al. (U.S. Pat. 7,534,021).
Regarding claim 4, Schutz teaches the component of claim 1, but does not teach that the connector is designed as a film hinge.  Naik teaches a holder being pivotable in relation to a main body by a connector that is a film hinge (22, 122: Figs. 1-10).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct the connector as a film hinge in order to conserve materials and costs while simultaneously allowing opening and closing of the cover.
Allowable Subject Matter
Claims 3, 5, 7, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP 2013/0235204, (externally mounted camera device on vehicle)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781. The examiner can normally be reached Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        October 28, 2022